779 So.2d 542 (2000)
Kelvin FULGER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-3091.
District Court of Appeal of Florida, Second District.
December 29, 2000.
James Marion Moorman, Public Defender, and A. Victoria Wiggins, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
GREEN, Judge.
Kelvin Fulger appeals the trial court's sentences imposed pursuant to an adjudication of guilt for aggravated battery with great bodily harm with a firearm, attempted murder in the second degree, shooting into a building, and domestic violence. Mr. Fulger was sentenced under the 1995 guidelines that were found to be unconstitutional under Heggs v. State, 759 So.2d 620 (Fla.2000).
We reverse Mr. Fulger's sentence because it would be a departure sentence under the 1994 guidelines. Mr. Fulger and the state also refer to possible errors in the computation of Mr. Fulger's anticipated sentence under the 1994 guidelines. These matters should be referred to the trial judge upon resentencing.
Reversed and remanded for resentencing.
PATTERSON, C.J., and DAVIS, J., concur.